World Trade Center East Two Seaport Lane Suite 300 Boston, MA 02210-2028 (617) 946-4800 fax (617) 946-4801 www.seyfarth.com EXHIBIT 5.1 September 25, 2009 SinoHub, Inc. 6/F, Building 51, Road 5, Qiongyu Blvd. TechnologyPark, Nanshan District Shenzhen, People’s Republic of China 518057 Re: SinoHub, Inc. - Registration Statement on Form S-3 Dear Ladies and Gentlemen: We have acted as counsel to SinoHub, Inc., a Delaware corporation (the "Company"), in connection with the preparation and filing by the Company with the Securities and Exchange Commission of a Registration Statement on Form S-3 (the "Registration Statement"), under the Securities Act of 1933, as amended (the "Securities Act"). The Registration Statement relates to, among other things, the issuance and sale from time to time by the Company, pursuant to Rule415 of the General Rules and Regulations promulgated under the Act, any or all of the following securities of the Company with an aggregate offering price of up to $50,000,000: (i)shares of common stock, par value $0.001 per share (the "Common Stock"); (ii)shares of preferred stock, par value $0.001 per share (the "Preferred Stock"), in one or more series; (iii)warrants ("Warrants") to purchase Common Stock or Preferred Stock pursuant to one or more warrant agreements (each, a "Warrant Agreement") which may be entered into between the Company and one or more warrant agents to be named (each, a "Warrant Agent"); and (iv)Units ("Units"), each representing ownership of Common Stock, Preferred Stock and/or Warrants or contracts to purchase Common Stock and/or Preferred Stock, which may be issued under one or more agreements (each, a "Unit Agreement") which may be entered into by the Company and one or more agents to be named (each, a "Unit Agent"). The Common Stock, the Preferred Stock,the Warrants, and the Units are collectively referred to herein as the "Offered Securities." This opinion is being delivered in accordance with the requirements of Item601(b)(5) of RegulationS-K under the Act. In connection with this opinion, we have examined and relied on originals or copies, certified or otherwise identified to our satisfaction, of such records of the Company and such agreements, certificates of public officials, certificates of officers or other representatives of the Company and others, and such other documents, certificates and records as we have deemed necessary or appropriate as a basis for the opinions set forth below. In our examination, we have assumed the legal capacity of all natural persons, the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, conformed, photostatic, electronic or facsimile copies, the accuracy of certificates of public officials and the authenticity of the originals of such copies. As to any facts material to the opinions expressed herein that we did not independently establish or verify, we have relied upon statements and representations of officers and other representatives of the Company and others and of public officials.In making our examination of executed documents or documents to be executed, we have assumed that the parties thereto, other than the Company, had or will have the power, corporate or otherwise, to enter into and perform all obligations thereunder and have also assumed the due authorization by all requisite action, corporate or other, and the execution and delivery by such parties of such documents and, as to parties other than the Company, the validity and binding effect thereof on such parties. We have also assumed that the Warrant Agreements, and the Unit Agreements, if any, will be duly authorized, executed and delivered by the Warrant Agents, and the Unit Agents, as the case may be, and that any Warrants or Units that may be issued will be manually authenticated, signed or countersigned, as the case may be, by duly authorized officers of the Warrant Agents or the Unit Agents, as the case may be. In addition, we have assumed that the terms of the Offered Securities will have been established so as not to, and that the execution and delivery by the Company of, and the performance of its obligations under, the Offered Securities,the Warrant Agreements, and the Unit Agreements, will not, violate, conflict with or constitute a default under (i)any agreement or instrument to which the Company or any of its properties is subject, (ii)any law, rule or regulation to which the Company or any of its properties is subject, (iii)any judicial or regulatory order or decree of any governmental authority, or (iv)any consent, approval, license, authorization or validation of, or filing, recording or registration with, any governmental authority. We have assumed that Delaware law will be chosen to govern the Warrant Agreements and the Unit Agreements, and that such choice is a valid and legal provision. SinoHub, Inc.
